358-/£
                                 ELECTRONIC RECORD




COA#       06-14-00060-CR                        OFFENSE:        38.04


           Herron Kent Duckett v. The State
STYLE:     ofTexas                               COUNTY:         Gregg

COA DISPOSITION:      Affirmed                   TRIAL COURT:    124th District Court


DATE: 3/3/15                      Publish: No    TC CASE #:      43,063-B




                        IN THE COURT OF CRIMINAL APPEALS



         Herron Kent Duckett v. Thei State of
STYLE:   Texas                                        CCA#:          3j^*#'9
         PRO SE                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

           Refuted                                    JUDGE:

date:          oA/sf/ir                               SIGNED:                           PC:

JUDGE:           fiM UsUsl~1                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD